Citation Nr: 0933429	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-11 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUES

1.  Entitlement to a compensable rating for tinea versicolor 
prior to May 18, 2009. 

2.  Entitlement to a rating in excess of 10 percent beginning 
May 18, 2009, for tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1960 to 
November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In October 2008 the matter was remanded for further 
development, including provision to the Veteran of a 
Compensation and Pension (C&P) examination.  The report of 
that examination, which was duly conducted in May 2009, has 
been associated with the claims file.


FINDING OF FACT

The Veteran's tinea versicolor disability is productive of a 
rash consisting of splotchy round and oval pruritic lesions 
on the back, neck, chest, and shoulders, particularly during 
the summer months, but it does not cover more than 20 percent 
of the body or more than 20 percent of the exposed areas 
affected, and it does not require systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for its 
control.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for tinea 
versicolor are met for the entire period of time covered by 
this appeal, including that period of time that is prior to 
May 18, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2008).

2.  The criteria for a rating in excess of 10 percent for 
tinea versicolor are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In January 1997 the Veteran was service-connected for tinea 
versicolor and assigned a noncompensable rating effective 
July 25, 1996.  In July 2003 he submitted a claim for a 
compensable rating for his tinea versicolor disability.  
Review of the record reveals that this disability has been 
evaluated under the provisions of Diagnostic Code 7806 
throughout the period under review in this appeal.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  

Evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  
However, for purposes of determining whether the appellant is 
entitled to separate ratings for different problems or 
residuals of an injury, such that separate evaluations do not 
violate the prohibition against pyramiding, the critical 
element is that none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  

When an unlisted condition, such as tinea versicolor, is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 CFR § 4.20.  

Under the provisions of Diagnostic Code 7806, a 
noncompensable disability rating is warranted for dermatitis 
or eczema involving less than 5 percent of the entire body, 
or less than 5 percent of exposed areas affected and 
requiring no more than topical therapy during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective August 30, 2002).  A 10 percent disability 
evaluation is warranted where at least 5, but less than 20 
percent of the entire body is affected, or for at least 5 but 
less than 20 percent of the exposed affected areas, or where 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the prior 12-month 
period.  Id.  A 30 percent disability rating is warranted for 
dermatitis or eczema over 20 to 40 percent of the body or 20 
to 40 percent of the exposed areas affected, or where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly during the prior 12- 
month period.  Id.  The highest disability rating of 60 
percent is warranted where more than 40 percent of the entire 
body or more than 40 percent of exposed areas is affected, 
or; where constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during the past 12-month.  Id.

In October 2008 the skin regulations were again amended 
effective October 23, 2008, to provide for evaluation of burn 
scars.  The Board notes that the regulatory changes only 
apply to applications received by VA on or after October 23, 
2008, or if the Veteran requests review under the clarified 
criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As 
neither situation applied in this case, the Board will not 
consider the regulatory changes in this case.  

While the Veteran's entire history is reviewed when assigning 
a disability rating  (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505, (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.
The Veteran reports that his skin disorder is symptomatic 
year round, but is worse in the summer.  He says that it 
whelps, itches, and gets inflamed and very sore.  He says 
that Selsun shampoo helps for a few days, but that nothing 
stops it completely.  He reports that he is uncomfortable and 
scratches "like a puppy dog with fleas," and says that he 
cannot sit still.  He also states that he is unable to sleep 
at night, and says that the condition is making him a nervous 
wreck.

VA Dermatology records dating from May 2003 reflect a 
treatment history of Selsun Blue shampoo for tinea versicolor 
about the back and shoulders.  

In November 2003 the Veteran was accorded a C&P examination.  
During the examination he reported that he suffered from an 
intermittent and recurrent rash that was worse in warm and 
humid climates.  He reported using selenium sulfide 2.5% 
topically two times a week during the wet, hot weather months 
(March through October).  He reported good control of the 
rash when he used the medication on a regular basis.  He 
described the rash, when it occurs, as affecting his upper 
back, neck and his chest, and that the rash was comprised of 
splotchy, round and oval, very pruritic lesions.  He denied 
any related fever, weight loss, or other systemic symptoms.  
Physical examination revealed "a scattering of faint, oval, 
hypopigmented lesions" in the paraspinal region of the 
thoracic and upper back.  No other active lesions were 
apparent.  Diagnosis was "tinea versicolor (good control 
with selenium sulfide treatment)."  The examiner added that 
there was no exposed area pattern to the rash, and no 
scarring or disfigurement associated with the rash.  He 
further stated that the Veteran "has had no treatment with 
steroids, immunosuppressants, or oral medications" and "no 
treatment with intensive light therapy, UVB, PUVA, or 
electron beam therapy."

A May 2004 VA dermatology progress note indicates that the 
Veteran was there for follow up of his rash that occurred in 
the summer time.  He reported using topical selsun lotion 
with good success when the rash occurred on his chest and 
back.  Physical examination did not reveal any rash on his 
chest or back at that time.  He was told to continue using 
Selsun lotion as needed and skin hygiene was discussed.  

In May 2009 the Veteran was accorded another C&P examination.  
The Veteran reported that his rash comes and goes and is 
worse during the summer months, and added that he used Selsun 
Blue shampoo twice a week for his skin condition.  He 
reported that he had flare ups in the summer and increased 
itching.  He reported that the condition was intermittent, 
involving itching and hypopigmented macula at multiple sites 
with no systemic symptoms.  Physical examination found 
slightly hypopigmented scaly macula on the anterior 
shoulders, upper arms, and upper and mid back.  The examiner 
noted that the area affecting the back was triangular in 
shape.  Diagnosis was "tinea versicolor with flare-ups 
during summer months."  According to the examiner, the rash 
affects greater than 5 percent but less than 20 percent of 
exposed areas and greater than 5 percent but less than 20 
percent of the total body area.  He added that the Veteran's 
skin rash was "only mildly noticeable" and that there was 
no disfigurement of the head, face, or neck from tinea 
versicolor.  He also pointed out that neither a 
corticosteroid or an immunosuppressive was used in treatment 
of the rash.

Analysis

Evidence since 2003 of a recurrent pruritic rash about the 
torso, subsequently calculated in 2009 as affecting at least 
5 percent of the total body area, comports with a rating of 
10 percent under the provisions of Diagnostic Code 7806.  
Accordingly, the Board finds that the criteria for a rating 
of 10 percent have been met for the entire period of time 
that is covered by the Veteran's claim for an increased 
rating, to include the period of time that is prior to May 
18, 2009.  See 38 C.F.R. § 3.400(o)(2).  A higher rating of 
30 percent or more is not warranted at any period of time 
covered by this claim because the Veteran's skin rash does 
not involve more than 20 percent of the entire body or more 
than 20 percent of exposed areas affected, and has not 
required systemic therapy such as corticosteroids or other 
immunosuppressive drugs at any time during the appeal period.  
Accordingly, the criteria for a rating of 30 percent or 
higher are not met at any time during the appeal period.

In reaching this conclusion the Board has considered all 
potentially applicable provisions of 38 C.F.R. Part 4, 
whether or not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The medical evidence reports that he does 
not have disfigurement of the head, face, or neck, and there 
is no evidence of deep scars or scars that cause limited 
motion, so evaluation under the provisions of Diagnostic 
Codes 7800 and 7801is not warranted.  38 C.F.R. § 4.118.  The 
highest possible rating under Diagnostic Codes 7802-7805 is 
10 percent, so evaluation under those provisions is not 
warranted.  Id.  He does not have leishmaniasis; discoid 
lupus erythematosus; tuberculosis luposa; psoriasis; a 
bullous disorder; or exfoliative dermatitis; so a rating 
under Diagnostic Codes 7807-7817 is not warranted.  Id.  He 
also does not have malignant or benign neoplasms; a skin 
infection; a cutaneous manifestation of a collagen-vascular 
disease; a papulosquamous disorder; a disease of 
keratinization; urticaria, vasculitis; multiforme erythema; 
acne; chloracne; alopecia; hyperhidrosis; malignant melanoma; 
or scarring alopecia; so evaluation under Diagnostic Codes 
7818-7819, 7821-7822, 7824-7833 is not warranted.  38 C.F.R. 
4.118.  Moreover, the schedule does not provide for a rating 
in excess of 10 percent for vitiligo (see 38 C.F.R. § 4.118, 
Diagnostic Code 7823 (as in effect beginning August 30, 
2002)), so a rating under that criteria is not warranted.

Reasonable doubt has been considered and accorded with regard 
to the grant of a rating of 10 percent prior to May 18, 2009.  
38 C.F.R. § 4.3.  A rating in excess of 10 percent based on 
reasonable doubt is not warranted since the evidence clearly 
shows that the Veteran's rash does not exceed 20 percent of 
affected exposed areas or the entire body and does not 
require systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  Id.  

In accordance with Hart v. Mansfield, the Board has 
considered whether a staged rating is appropriate; however, 
as stated above, the Veteran's symptoms do not meet the 
criteria for a rating of 30 percent or higher at any time 
during the appeal period.  See Hart v. Mansfield, 21 Vet. 
App. 505, (2007).  A staged rating is consequently not 
warranted.

The assignment of an extra-schedular rating was also 
considered.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom. 572 F.3d 
1366 (Fed.Cir. 2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Also, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Id.

If the rating criteria reasonably describes the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral is required.  In the next step of the inquiry, 
however, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

In this case there is no indication that the disability 
picture is so exceptional that the schedular ratings are 
inadequate.  The Veteran has reported that he experiences 
irritation, swelling, pain, itching and soreness and that the 
Selsun lotion soothes his condition for a few days but does 
not stop it completely.  He also reports that he cannot sit 
still or sleep.  However, the manifestations of his 
condition, as discussed above, are contemplated in the 
schedular criteria and higher ratings are available if 
greater areas of the body are affected or if certain 
medications are necessary to treat the condition.  The 
Veteran does not allege, and the evidence does not show, that 
his skin condition has resulted in marked interference with 
employment beyond that interference contemplated by the 
assigned evaluation, or that it has necessitated frequent 
periods of hospitalization.  The assignment of a 10 percent 
evaluation recognizes that there is industrial impairment as 
a result of the condition.  See Thun.  Referral by the RO to 
the Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court has also held that, with regard to claims for 
increased-compensation, § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 
 Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

A letter from the RO dated in September 2003 did not comply 
with the notice requirements of Vazquez-Flores since it did 
not provide the Veteran with the applicable rating criteria; 
however, the Veteran was asked in the letter to submit 
evidence showing that his service-connected skin condition 
had increased in severity.  The Board particularly notes that 
the Veteran was informed that this evidence could be a 
statement from a doctor containing physical and clinical 
findings; the results of any laboratory tests or x-rays, and 
the dates of examinations and tests, as well statements from 
other individuals able to describe, from their knowledge and 
personal observations, and how the disability had become 
worse.  Moreover, he was provided with the applicable rating 
criteria, in accordance with Vazquez-Flores, in a November 
2008 letter, and the issue was readjudicated by way of a June 
2009 Supplemental Statement of the Case.  Vazquez-Flores, 22 
Vet. App. 37.  To the extent that the claims folder does not 
show that the RO notified the Veteran of how effective dates 
are assigned, such error is harmless as the Veteran may 
present arguments to the RO as an effective date is assigned. 

Regarding the duty to assist, VA treatment records have been 
obtained and associated with the claims file.  The Veteran 
was also accorded C&P examinations; the reports of which are 
of record.  The Board is satisfied that VA has sufficiently 
discharged its duties in this matter.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

	(CONTINUED ON NEXT PAGE)




ORDER

A disability rating for tinea versicolor of 10 percent is 
granted for the entire period of time that is covered by this 
claim, including the period of time that is prior to May 18, 
2009, subject to the law and regulations governing the 
payment of monetary benefits.

A disability rating in excess of 10 percent for tinea 
versicolor is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


